Case: 10-30680 Document: 00511439364 Page: 1 Date Filed: 04/08/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             April 8, 2011
                                     No. 10-30680
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee

v.

TYRONE JONES,

                                                   Defendant - Appellant


                    Appeal from the United States District Court
                       for the Eastern District of Louisiana
                              USDC No. 2:02-CR-299-1


Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Tyrone Jones appeals the sentence imposed following the revocation of his
supervised release subsequent to his convictions for felon in possession of a
firearm and possession of a firearm while being subject to a protective order.
Jones argues that his 24-month sentence, which was above the recommended
guidelines range, was unreasonable given that his violations were only Grade C
violations. Jones did not object to his sentence in the district court. Accordingly,
we review his appeal for plain error only. See United States v. Whitelaw, 580

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-30680 Document: 00511439364 Page: 2 Date Filed: 04/08/2011

                                  No. 10-30680

F.3d 256, 259-60 (5th Cir. 2009); see also Puckett v. United States, 129 S. Ct.
1423, 1429 (2009).
      Because the 24-month sentence Jones received on revocation was not
greater than the term authorized by statute, it is “clearly legal.” United States
v. Pena, 125 F.3d 285, 288 (5th Cir. 1997). Additionally, this court has routinely
upheld sentences on revocation greater than the advisory policy range but within
the statutory maximum. See United States v. Jones, 182 F. App’x 343, 344 (5th
Cir. 2006) (per curiam); United States v. Milligan, 353 F. App’x 954 (5th Cir.
2009). Thus, there is no plain error with regard to Jones’s 24-month sentence.
See Puckett, 129 S. Ct. at 1429. Accordingly, the judgment of the district court
is AFFIRMED.




                                        2